EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jennifer Woodside Wojtala on 6/9/22.
The application has been amended as follows: 

Claim 1 is amended to recite:
	An electrochemical assembly comprising:
	a case defining a first interior region;
	an electrochemical cell disposed within the first interior region;
	a device comprising a spreader component, the spreader component comprising a polymer matrix and an additive embedded in the polymer matrix, the additive comprising an endothermic phase change material, a flame retardant material, an intumescent material, or any combination thereof, the device defining a device outlet; and
	a pressure relief valve having a valve inlet fluidly connected to the first interior region and a valve outlet fluidly connected to the device, the pressure relief valve being configured to transfer a gas from the first interior region to the device when a pressure in the first interior region exceeds a predetermined pressure, wherein the spreader component is configured to be in fluid communication with the gas and direct the gas to the device outlet and the spreader component defines a plurality of channels in fluid communication with the valve outlet, wherein a plurality of elongate peaks and a plurality of elongate valleys are alternatingly disposed with respect to the plurality of elongate peaks, the plurality of elongate valleys defining the plurality of channels, respectively,  and the plurality of channels being configured to direct the gas from the valve outlet to the device outlet.

Claim 7 is cancelled.

Claim 8 is amended to recite:
The electrochemical assembly of Claim [[7]]1, wherein:
the device includes a first outer portion, a second outer portion, and an inner portion disposed between the first outer portion and the second outer portion;
the pressure relief valve is at least partially received in the inner portion; and
the device outlet comprises a first outlet disposed in the first outer portion and a second outlet disposed in the second outer portion.

Claim 9 is cancelled.

Claim 19 is amended to recite:
An electrochemical cell assembly 
a housing at least partially defining an interior region;[[ and]]                                                              
an electrochemical cell disposed with the interior region; and
a temperature and spark reduction device comprising a spreader component disposed at least partially within the interior region, the device defining a device outlet and the spreader component defining a plurality of elongate peaks and a plurality of elongate valleys being alternatingly disposed with respect to the plurality of elongate peaks, the spreader component comprising a polymer matrix and a plurality of particles embedded in the polymer matrix, the plurality of particles comprising an endothermic phase change material configured to decompose into water, carbon dioxide, or both water and carbon dioxide at a temperature of greater than or equal to about 80°C, wherein the plurality of channels are configured to direct the water, carbon dioxide, or both water and carbon dioxide to the device outlet.

Claim 20 is amended to recite:
	The 

The following is an examiner’s statement of reasons for allowance: The claims as originally filed can be rejected in view of the prior art of record. See attached Notice of References Cited. Both Bartling ‘847 and Cho ‘386 disclose electrochemical devices comprises polymer matrices with sodium bicarbonate (a disclosed and dependent-claimed additive) embedded. Pressure relief valves for releasing pressure from battery housings are well-known. See, for example, Reznik ‘520 and Reznik ‘965. These references could be combined to reject at least claim 1. The features of claims 7, 9, and 19 are not known in combination with these features, however. As amended above, the claims now require that the spreader component defines a plurality of channels in fluid communication with the valve that has alternating peaks and valleys, much like a corrugated shape. Instant Figure 4 best depicts this feature. While instances of corrugated membranes and components in batteries are known—see Hawkins ‘685 and EP 2913096 A1—there is no motivation in the prior art of record to combine the features in a such a manner that addresses all of the limitations of amended claims 1 and 19. The application is consequently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IMRAN AKRAM/Primary Examiner, Art Unit 1725